PER CURIAM.
The state seeks review by certiorari of the circuit court’s order requiring disclosure of the identity of a confidential informant, claiming that the order is a departure from the essential requirements of law for which there would be no remedy on appeal. We agree and quash the lower court’s order.
• The motion for disclosure of the identity of the confidential informant is facially insufficient to support disclosure, and the record of the hearing on the motion is void of any factual basis warranting disclosure. State v. Harklerode, 567 So.2d 982 (Fla. 5th DCA1990). Furthermore, the defendant’s expressed fear that the state would refer at trial to the earlier controlled buy of narcotics is contrary to the expressed intention of the state not to do so, and contrary to the rules of evidence on relevancy.
The petition for certiorari is granted, and the order of the trial court is quashed.
ZEHMER, C.J., and BARFIELD and MINER, JJ., concur.